SHANNON, Justice
(concurring).
Venue may not be sustained in Comal County under subdivision 5(a), Tex.Rev.Civ. Stat.Ann. art. 1995, for the following reason.
Subdivision 5(a) provides as follows:
“5. Contract in writing. — (a) Subject to the provisions of Subsection (b), if a person has contracted in writing to perform an obligation in a particular county, expressly naming such county, or a definite place therein, by such writing, suit upon or by reason of such obligation may be brought against him, either in such county or where the defendant has his domicile.”
The venue facts under subdivision 5(a) are: (1) that the defendant is a party reached by the statute; (2) that the claim is based on a written contract; (3) that the contract was entered into by the defendant or by one authorized to bind him, or was assumed or ratified by him; and (4) that the contract by its terms provides for performance of the obligation sued on in the county of suit. 1 McDonald, Texas Civil Practice, § 4.11.1 (1965 Rev.).
Appellee did not incorporate its trial petition, or any of the allegations of the petition, in its controverting plea. Instead, ap-pellee set out the following paragraph in its controverting plea in an effort to show that the case came within subdivision 5(a):
“Davy Crockett Inn of New Braunfels, Inc., Plaintiff herein, would also respectfully show this Court that the transaction out of which this cause of action arose was to be performed in New Braunfels, Comal County, Texas, at the place of *392business of the Defendant, First National Bank of New Braunfels, Texas, thereby placing venue in the said Comal County under Exception 5, Article 1995 of the Civil Statutes of the State of Texas.”
Texas R.Civ.P. 86 requires that the controverting plea set out specifically the grounds relied upon to confer venue of the case in the court where the case is pending. The controverting plea constitutes the pleading of the plaintiff on the issue of venue, and that plea must allege all the facts that are necessary to be proved to sustain the venue in the court where the suit was filed. A. H. Belo Corporation v. Blanton, 133 Tex. 391, 129 S.W.2d 619 (1939). As may be seen, appellee in its controverting plea did not allege facts showing that Main Bank of Houston, in any capacity, contracted in writing to perform any obligation in Comal County.